PER CURIAM.
Appellants challenge entry of an order by the trial court reinstating this cause pursuant to RCP 1.540(b), after said cause had been previously dismissed for lack of prosecution under RCP 1.420(e).
After carefully reviewing the briefs of counsel and examining the appellee’s motion and evidence presented in support thereof before the trial court, we find the same fall short of establishing any of the grounds which could afford the appellee *24(plaintiff below) relief under RCP 1.-540(b).
Accordingly, the trial court’s order of October 11, 1974, reinstating this cause, is
Reversed.
BOARDMAN, Acting C. J., SCHEB, J., and SCHWARTZ, ALAN R., Associate Judge, concur.